Citation Nr: 0318520	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 1972 
and from January 1974 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO), which 
denied service connection for PTSD.

The Board notes that service connection for PTSD was 
previously denied by January 1997 rating decision that became 
final.  See 38 C.F.R. § 20.1103.  Normally, the Board would 
be required to determine whether new and material evidence 
had been received before reopening this matter.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  As will become apparent from 
the discussion below, however, the issue of new and material 
evidence is moot and need not be addressed.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request via his representative in August 
2002.  See 38 C.F.R. § 20.704(e) (2002).  Accordingly, the 
Board will proceed with consideration of the veteran's claim 
based on the evidence of record, as he has requested.


FINDINGS OF FACT

1.  Notice of the RO's July 1999 rating decision denying the 
veteran's claim of entitlement to service connection for PTSD 
was sent to the veteran on July 27, 1999, and after receipt 
of a timely notice of disagreement, the RO sent a statement 
of the case on September 28, 2000, with a cover letter 
describing the appellate process.

2.  The veteran was required to submit a substantive appeal 
within one year of notice of the decision denying his claims, 
or within 60 days of notice of the statement of the case.

3.  The earliest document that can be construed as a 
substantive appeal of his claim of entitlement to service 
connection for PTSD was received on June 5, 2001.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of his claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. §§ 20.202, 20.301(a), 20.302(b), 20.305, 20.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the foregoing issue.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified by June 
2001 letter of the evidence needed to establish the benefit 
sought as well as his and VA's respective responsibilities as 
to obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, the Board concludes that 
VA's statutory duty to assist the veteran has been satisfied.  
The Board notes that the veteran did not respond to its the 
May 2003 letter requesting an explanation as to whether and 
why his substantive appeal was timely filed.

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini, supra; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran should be avoided).  
VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

In May 1999, the veteran filed a claim indicating that he 
wished to reopen his claim of service connection for PTSD.  
The RO denied the veteran's claim by June 1999 rating 
decision.  Upon receipt of further medical records, the RO 
again denied service connection for PTSD by July 1999 rating 
decision.  The veteran was notified of the RO's decision by 
letter dated July 27, 1999.

The veteran's notice of disagreement was received in June 
2000, and the RO issued a statement of the case on September 
28, 2000.

The veteran's substantive appeal was received on June 5, 
2001.

In May 2003, the Board sent the veteran a letter explaining 
the time parameters and procedures for initiating and 
perfecting appeals along with the relevant statutes and 
regulations.  The veteran was given 60 days in which to 
respond and explain why his substantive appeal was timely 
filed and submit any supporting evidence.  As of this date, 
no response has been received.

Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202.  A substantive appeal shall be filed within 
60 days from the date of mailing of the statement of the 
case, or within the remainder of the one-year period from the 
date of mailing of the notification of the rating decision 
that is being appealed, whichever time period ends later.  38 
C.F.R. § 20.302(b)(2).  The date of mailing the letter that 
notifies the veteran of the rating decision determination 
will be presumed to be the same as the date of that letter 
for the purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  Notice means written notification sent to the 
claimant at his or her latest address of record.  38 C.F.R. § 
3.1(q).  The Board also notes that either the veteran or his 
representative may file a substantive appeal.  38 C.F.R. § 
20.301(a).  Additionally, VA regulations provide that, absent 
evidence of a postmark, it is presumed that any written 
document required to be "filed within a specified period of 
time", which includes a notice of disagreement or substantive 
appeal, was mailed 5 days prior to the actual receipt of the 
document by the RO, excluding Saturdays, Sundays, and legal 
holidays.  38 C.F.R. §§ 20.305(a), 20.306.

In the instant case, the rating decision was sent on July 27, 
1999 and the statement of the case was sent on September 28, 
2000.  The substantive appeal, which was received on June 5, 
2001, was clearly received more than one year after the 
issuance of the rating decision and well beyond the 60 days 
following from issuance of the statement of the case.  The 
Board notes that although the veteran and his representative 
were given 60 days in which to submit evidence or statements 
to show that the substantive appeal was timely filed, a 
response was not thereafter received.

Based on the evidence of record, the Board finds that the 
veteran has not submitted a timely substantive appeal of the 
denial of his claim of entitlement to service connection for 
PTSD.


ORDER

The veteran has not submitted a timely substantive appeal of 
the RO's denial of his claim of entitlement to service 
connection for PTSD; that appeal is dismissed.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

